DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group III, claim 34, in the reply filed on 07/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
Claims 1-33 have been cancelled.  New claims 35-40 have been added.  Claims 34-40 are pending in this application.  Claims 34-40 are examined in this Office Action. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/20/2020, 04/13/2021, 10/15/2021, 07/26/2022 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

35 USC 112(a) 

1.	This is a new matter rejection.
Claims 34-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 Claim 34 recites the phrase “platelet variant.”  An electronic word search of the specification does not uncover the word “variant” in the specification.  Further, there is no support for the phrase “platelet variant” in the PCT priority document or in the US priority document 62/692,277. The word “variant” in the phrase “platelet variant” is new matter and must be removed from the claims.  For purposes of this Office Action, the “platelet variant” is interpreted to mean “platelet.” 

2.	This is a written description rejection:
Claim 34 recites:
A method of producing platelet variants expressing a transgene comprising: (i) genetically engineering iPSCs to express a transgene for producing a therapeutic agent; (ii) differentiating the iPSCs in step (1) in a culture condition conducive to generating megakaryocytes expressing the transgene; and (iii) processing the megakaryocytes in step (ii) through a bioreactor to derive platelet variants expressing the transgene.
The transgene is any transgene for producing a therapeutic agent. The culture conditions are any conditions conducive to generating megakaryocytes expressing the transgene and the processing is through any bioreactor. 
MPEP 2163 lists factor that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include: the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
For biomolecules, examples of identifying characteristics include a sequence, structure, binding affinity, binding specificity, molecular weight, and length. Although structural formulas provide a convenient method of demonstrating possession of specific molecules, other identifying characteristics or combinations of characteristics may demonstrate the requisite possession. However, disclosure of an antigen fully characterized by its structure, formula, chemical name, physical properties, or deposit in a public depository does not, without more, provide an adequate written description of an antibody claimed by its binding affinity to that antigen, even when preparation of such an antibody is routine and conventional. See Amgen Inc. v. Sanofi, 872 F.3d 1367, 1378, 124 USPQ2d 1354, 1361 (Fed. Cir. 2017)("knowledge of the chemical structure of an antigen [does not give] the required kind of structure-identifying information about the corresponding antibodies").
For claims drawn to a genus, MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406, M.P.E.P. 2163.
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)(Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus").
The specification discloses page 5, figure 7, a “transgene for the production of biological drugs;” on page 41, a transgene for the production of a therapeutic polynucleotide or polypeptide;” page 81, a “transgene would represent a significant advancement in treating injuries illness and disease.”  
On page 81, Applicants disclose that to generate platelets that express a transgene, pre-megakaryocytes were transduced with a lentiviral vector comprising nucleic acid cassette encoding a reporter protein. Specifically, the cassette encoded an EF1 alpha 15 promoter and a ZsGreen fluorescent protein. 42 hours post infection with the lentiviral vector, fluorescence was detected in pre-megakaryocytes transduced but not in the un-transduced (mock) controls (FIG. 61), indicating that the pre-mega-karyocytes were successfully transduced.
Applicants do not disclose transduction of genes encoding therapeutic proteins/agent or the nature of the therapeutic proteins/agents to be transduced. The genus of the claimed “therapeutic proteins/agents” is highly variable. 
When there is substantial variation with the genus, a sufficient variety of species within the genus must be described to reflect the variation within the genus.  A description of what a material does, rather than of what it is, usually does not suffice. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
In the instant case, the specification fails to describe any relevant identifying characteristics such as the structure of the therapeutic protein/agent that are correlated with the therapeutic function common to members of the genus, sufficient to show possession of the claimed genus. One of skill cannot visualize or recognize most members of the claimed genus of therapeutic proteins/agents.
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddles v. Baird, 30 USPQ2d 1481, 1483. In Fiddles y. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.  
In view of the number of representative number of species provided and in light of the lack of structural features common to the members of each therapeutic protein/agent, one skilled in the art would not recognize that applicant was in possession of the claimed genus of therapeutic proteins/agents.

35 USC 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  	The phrase “platelet variant” has no support in the specification as discussed above and therefore a definition of the phrase is not provided.  How the claimed “platelet variants” differ from “non-variant platelets” is not discussed in the specification.  For purposes of this Office Action, the phrase “platelet variant” is considered to be the same as “platelets.”  

2.	Claims 35- 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Claim 34 recites “method” and fails to recite the word “composition.” Claims 35-38 and 40 depend directly or indirectly from claim 34 and recite “the composition of claim ….” There is no antecedent basis in claim 34 for the word “composition” in claims 35-38 and 40.
Claim 39 recites “the method of claim 38.”  However, claim 38 recites a “composition.”  Claim 39 lacks antecedent basis with claim 38. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 34 is rejected under 35 U.S.C. 102(a)(1)/(a)(2)as being anticipated by Feng et al (US 2016/0022736) (cited on IDS filed 03/20/2020 as document no. 5) (Feng).
Feng discloses method for production of megakaryocytes ([0008] and platelets (Abstract) from pluripotent stem cells such as human embryonic stem cells and induced pluripotent stem cells (the claimed iPSCs; claim 34).   Feng discloses [0099] hESCs, hiPCs and MLPs may be genetically modified and used to produce platelets that express a desired drug for treatment of a disease (the claimed genetically engineering iPSCs to express a transgene for producing a therapeutic agent;” claim 34(i)).
Feng discloses [0008] In the presence of TPO, SCF and other cytokines in feeder-free and serum-free suspension culture, up to 100 fold expansion can be achieved from hESCs or hiPS cells to MKs in 18-20 days (the claimed “differentiating the iPSCs in step (i) in a culture condition conducive to generating megakaryocytes expressing the transgene;” claim 34 (ii)).   Feng discloses culture of the megakaryocytes in a bioreactor to produce functional platelets [0016] (the claimed “processing the megakaryocytes in step (II) through a bioreactor to derive platelet variants expressing the transgene;” claim 34 (iii)). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Feng as applied to claim 34 (above) and further in view of Mitchell (US 2016/0002586) (cited on IDS filed 04/13/2021 as document no. 26) (Mitchell). 	The teachings of Feng above are incorporated herein in their entirety.  Feng discloses [0451] purification of the platelet sample by FACs sorting based on CD61+ expression. Feng differs from the claim in that the document fails to disclose the 70% of the platelets are CD61+. 
 However, Mitchell cures the deficiency.
Mitchell discloses [0088] a constant flow of nutrient-rich medium is important in the process of increasing proplatelet formation and platelet release and is applied with a pump to the megakaryocyte culture in a flow rate range between about 100 μl/min and about 55,000 μl/min and that the platelets are analyzed for CD61 expression.  
It would have been obvious to one of ordinary skill to modify the Feng method by culturing the megakaryocyte culture under culture conditions exhibiting an increased flow rate in view of the teachings of Mitchell that the constant flow of nutrients rich medium is import in the process of increasing platelet release.  
One of ordinary skill would have had a reasonable expectation of success in obtaining a platelet composition wherein greater than 70% of the platelets are CD61+ in view of the teachings of Feng that platelets are CD61+ and the teachings of Mitchell that more platelets can be produced by culturing under flow conditions. 
One of ordinary skill would have been motivated to obtain a platelet composition wherein greater than 70% of the platelets are CD61+ in view of the teachings of Feng, disclosing [0099] hESCs, hiPCs and MLPs may be genetically modified and used to produce platelets that express a desired drug for treatment of a disease.

2.	Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Feng as applied to claim 34 (above) and further in view of Eto et al (US 2019/00483170 (listed on IDS filed 04/13/2021 as document no. 44) (Eto).   The teachings of Feng above are incorporated herein in their entirety.  
Feng differs from the claims in that the document fails to disclose less than 10% of the platelet variants express CD42b.  However, Eto cures the deficiency.
Eto discloses [0125] platelet degradation refers to a reduction in CD42b on the platelet surface.  Eto discloses [0125]  degraded platelets include platelets for which expression of CD42b has decreased and platelets in which the extracellular region of CD42b has been cleaved by a shedding reaction. Eto discloses [0125] when CD42b is no longer present on the platelet surface, conjugation with von Willebrand factor (VWF) is no longer possible, and as a result thereof, platelets lose the function of coagulating blood. Eto discloses [0125] platelet degradation can be evaluated by using as an indicator the ratio of the CD42b negative rate (or number of CD42b-negative particles) to the CD42b positive rate (or number of CD42b-positive particles) present in a platelet fraction. Eto discloses [0125] platelets proceed to degrade as the ratio of the CD42b negative rate to the CD42b positive rate becomes higher, or as the number of CD42b-negative particles becomes large relative to the number of CD42b-positive particles. 
It would have been obvious to one of ordinary skill to modify the Feng method by determining the number of platelet variants expressing CD42b as suggested by Eto in view of the teachings of Eto that determination of CD42b on the platelet cell surface is a determination of platelet degradation.
One of ordinary skill would have had a reasonable expectation of success in determining the number of platelets expressing CD42b in view of the teachings of Eto disclosing [0125] platelet degradation can be evaluated by using as an indicator the ratio of the CD42b negative rate (or number of CD42b-negative particles) to the CD42b positive rate (or number of CD42b-positive particles) present in a platelet fraction.
One of ordinary skill would have been motivated to determine the CD42b expression level on platelets to determine the degradation level of the platelet population in view of the teachings of Feng disclosing [0099] hESCs, hiPCs and MLPs may be genetically modified and used to produce platelets that express a desired drug for treatment of a disease.

3.	Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Feng as applied to claim 34 (above) and further in view of Mitchell (US 20160002586) (cited on IDS filed 04/13/2021 as document no. 26) (Mitchell).   
The teachings of Feng above are incorporated herein in their entirety.  Feng discloses [0418] calcein AM labeled hPLT, iPsc-PLt and ESC-PLT. Feng discloses [0099] hESCs, hiPCs and MLPs may be genetically modified and used to produce platelets that express a desired drug for treatment of a disease.
Feng differs from the claim in that the document fails to disclose a cell population wherein less than 35% of the platelet variants express calcein.  However, Mitchell cures the deficiency. 	Mitchell discloses [0166] platelets collected from the bioreactor were test for their function based on the externalization of P-selectin after activation using flow cytometry.  Mitchell discloses platelets were labeled with a live cell stain, Calcein AM.
It would have been obvious to modify the Feng method by determining the expression calcein AM from platelets as suggested by Mitchell in view of the teachings of Mitchell that the live cells will express calcein AM.
One of ordinary skill would have had a reasonable expectation of success in determining the viability of a cell population using Calcein AM in view of the teachings of Mitchell showing that live cells express calcein AM. 
One  ordinary skill would have been motivated to determine if less than 35% of the platelet population expressed Calcein AM before transplanting a platelet population (taught by Feng, [0099]) in order to prevent transplantation of a nonviable population. 

4.	Claims 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Feng as applied to claim 34 (above) and further in view of Sullivan et al (“High-level transgene expression in induced pluripotent stem cell–derived megakaryocytes: correction of Glanzmann thrombasthenia,” BLOOD, 30 JANUARY 2014  VOLUME 123, NUMBER 5) (cited on IDS filed 07/26/2022 as document no. 9) (Sullivan).   The teachings of Feng above are incorporated herein in their entirety.
Feng differs from the claims in that the document fails to disclose the platelet variants have altered cell signalling compared to donor derived platelet or megakaryocytes.  However, Sullivan cures the deficiency.
Sullivan discloses (Abstract) iPSCs derived from two patients with Glanzmann thrombasthenia (GT), an inherited platelet disorder caused by mutations in integrin aIIbb3, were transduced with a vector comprising the Gp1ba promoter-driven human aIIb complementary DNA into the AAVS1 locus of iPSCs.  Sullivan discloses (page 753, right column, only paragraph) iPSCs were differentiated into hematopoietic progenitor cells (HPCs) and megakaryocytes and analyzed for gene expression.
Sullivan discloses (Abstract) this led to high aIIb messenger RNA and protein expression and correction of surface aIIbb3 in megakaryocytes (the claimed “genetically engineering iPSCs to express a transgene for producing a therapeutic agent) (the claimed “wherein the platelet variants have altered cell signalling compared to a donor derived platelet or megakaryocyte;” claim 38).
Regarding claim 40, Sullivan discloses the alphaIIbBeta3 receptor (the claimed “receptor”) is nonfunctional in the Glanzmann thrombasthenia disorder which leads to impaired platelet aggregation and bleeding (page 1, left column,  top paragraph).
Sullivan discloses both GTP1 and GTP2 iPSCs lack aIIbb3 expression on derived CD421 megakaryocytes and that upon activation with convulxin, a GPVI agonist, these thrombasthenic megakaryocytes failed to bind both PAC-1 antibody and fibrinogen above background.  Sullivan discloses by putting the human aIIb cDNA in the transgenic construct, both aIIb mRNA levels and aIIbb3 surface levels were restored in GT megakaryocytes. Sullivan discloses that after activation of both uncorrected and corrected GT megakaryocytes, fibrinogen binding approximated surface receptor function of control megakaryocytes only on the corrected GT megakaryocytes, indicating return of aIIbb3 biologic activity  (the claimed “wherein the receptor is capable of binding to a protein or polypeptide prone to causing a disease or disorder and wherein the binding of which alleviates the disease or disorder in a subject;” claim 40). 
It would have been obvious to one of ordinary skill to modify the Feng method by transducing the patient derived iPSCs with a gene for producing a therapeutic product as suggested by Sullivan in view of the teachings of Sullivan  (page 1, right column, Introduction) that inherited platelet disorders can be life threatening and that gene therapy holds promise for inherited platelet disorders. 
One of ordinary skill would have had a reasonable expectation of success in modifying the Feng method by using genetically engineered patient derived iPSCs to express a therapeutic product from a transgene in view of the teachings of Sullivan showing transduced iPSCs were able to successfully express the allbb3 proteins and achieve correction of surface aIIbb3 expression in megakaryocytes (Abstract) 
One of ordinary skill would have been motivated to genetically engineer iPSC to express therapeutic proteins in view of the teachings of Sullivan that the approach offers a potential therapeutic strategy for patients with diseases that affect platelet function (Abstract).

5.	Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Feng as applied to claim 34 (above) and further in view of Feng et al (“Scalable Generation of Universal Platelets from Human Induced Pluripotent Stem Cells,” Stem Cell Reports Vol. 3 817–831 November 11, 2014)(Feng2).  The teachings of Feng above are incorporated herein in their entirety.
Feng discloses [0444] hiPSC-platelets are characterized by expression of platelet activation markers (CD62p).  
Feng differs from the claims in that the document fails to disclose reduced CD62 activation after exposure to thrombin.  However, Feng2 cures the deficiency.
Feng2 discloses exposure of iPSC platelets to thrombin in forming aggregates, but the process was slower and aggregation was weaker as compared to PB (peripheral blood) platelets: only <30% of aggregation was observed 6 min after thrombin stimulation (the claimed “wherein the altered cell signalling comprises reduced CD62 activation after exposure to thrombin;” claim 39).
It would have been obvious to one of ordinary skill to modify the Feng method by determining the expression level of CD62 after thrombin exposure as suggested by Feng2 in view of the teachings of Feng2 that iPSC platelets are slower in the aggregation response than PB platelets.  
One of ordinary skill would have had a reasonable expectation of success in modifying the Feng method by determining the CD62 expression level after thrombin activation in view of the teachings of Feng2 that the activation level was successfully determined.
One of ordinary skill would have been motivated to determine the CD62 aggregation response in view of the teachings of Feng disclosing [0099] hESCs, hiPCs and MLPs may be genetically modified and used to produce platelets that express a desired drug for treatment of a disease.

Conclusion

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632